DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5, and 9 – 27 are pending.

Allowable Subject Matter
Claims 1 – 3, 5, and 9 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 3 and 9 are allowed because Applicant has amended independent claim 1 to include subject matter indicated as allowable in the previous office action, including all the limitations of the base claim and any intervening claims.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.
Claims 2, 3, and 9 are also allowed because of their dependence upon allowed independent claim 1.

Claim 5 is allowed because Applicant has amended the claim into independent form, including all the limitations of the base claim, any intervening claims, and the subject matter indicated as allowable in the previous office action.  Therefore, the claim is allowed because of the same reasons set forth in the previous office action.

Claims 10 – 27 are allowed because of the same reasons set forth in the previous office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/               Examiner, Art Unit 2181                            

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181